Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 11/05/2020. 
Claims 1-16 are pending. 
Claims 1 and 9 are independent. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Saha et al. (US 2009/0115362).

Re claim 1, Saha teaches (Figures 1) a motor drive device, comprising:
a power control unit (20m, 19m, 20g, 19g; para 29) that drives a motor (10m, 10g; para 29), which configures a motive power source of a moving body (para 24), by supplying a drive signal modulated according to a carrier frequency (para 54 and 59);
a memory (RAM, unshown in microcomputer; para 36); and
(30m and 30g) that is coupled to the memory (para 35-36, the memory is apart of motor control device 30), the processor being configured to:
predict torque demand on the motor (para 34; required Torque is calculated TO*m), and
change the carrier frequency of the power control unit in a case in which an increase in the torque demand on the motor has been predicted (para 54; the carrier frequency is changed based on the target torque and rotational speed and compared to a lookup table).

Re claim 2, Saha teaches the motor drive device of claim 1, the processor being configured to change the carrier frequency to a new carrier frequency at which a probability that electromagnetic interference noise will be generated is lower than for the carrier frequency before the change (para 66), in a case in which an increase in the torque demand on the motor has been predicted (para 59).

Re claim 3, Saha teaches the motor drive device of claim 1, wherein:
the moving body is a vehicle (vehicle; para 24); and
the processor is configured to predict the torque demand on the motor based on at least one of an operation history of the motor (para 33), an accelerator position (para 34), a gradient of a road on which the vehicle is about to travel (Limitation has not been given weight because claimed as alternative with the recitation of “at least one of”), or a weight of the vehicle (Limitation has not been given weight because claimed as alternative with the recitation of “at least one of”).

Re claim 4, Saha teaches the motor drive device of claim 1, wherein:
the processor is configured to predict a transition in the torque demand on the motor within a drive region of the motor (para 62), as defined by a torque curve expressing a relationship between rotation speed and torque of the motor (Figures 7-9),
(region A), in which the torque is a predetermined value or greater (para 62), is divided into a plurality of sub-regions arranged along an axis representing the rotation speed of the motor (Fig. 7-9), and the carrier frequency is pre-set for each of the sub-regions (para 62-63; lookup table for each region), and
the processor is further configured to change the carrier frequency by shifting a boundary position between the sub-regions so as to lower the carrier frequency at a predicted peak in the torque demand (para 62), in a case in which the predicted peak in the torque demand on the motor is within the high torque region (para 64-65).

Re claim 9, Saha teaches (Figures 1) a motor drive method by a motor drive device, the motor drive device including a power control unit (20m, 19m, 20g, 19g; para 29) that drives a motor (10m, 10g; para 29), which configures a motive power source of a moving body (para 24),
by supplying a drive signal modulated according to a carrier frequency (para 54 and 59), the motor drive
method comprising:
predicting torque demand on the motor (para 34; required Torque is calculated TO*m), and
changing the carrier frequency of the power control unit in a case in which an increase in the torque demand on the motor has been predicted (para 54; the carrier frequency is changed based on the target torque and rotational speed and compared to a lookup table).

Re claim 10, Saha teaches the motor drive method of claim 9, comprising changing the carrier frequency to anew carrier frequency at which a probability that electromagnetic interference noise will be generated is lower than for the carrier frequency before the change (para 66), in a case in which an increase in the torque demand on the motor has been predicted (para 59).

Re claim 11, Saha teaches the motor drive method of claim 9, wherein the moving body is a vehicle (vehicle; para 24); and
the motor drive method comprising predicting the torque demand on the motor based on at least one of an operation history of the motor (para 33), an accelerator position (para 34), a gradient of a road on which the vehicle is about to travel (Limitation has not been given weight because claimed as alternative with the recitation of “at least one of”), or a weight of the vehicle (Limitation has not been given weight because claimed as alternative with the recitation of “at least one of”).

Re claim 12, Saha teaches the motor drive method of claim 9, comprising:
predicting a transition in the torque demand on the motor within a drive region of the motor (para 62), wherein at least a high torque region of the drive region (region A), in which the torque is a predetermined value or greater (para 62), is divided into a plurality of sub-regions arranged along an axis representing the rotation speed of the motor (Fig. 7-9), and the carrier frequency is pre-set for each of the sub-regions (para 62-63; lookup table for each region), and
changing the carrier frequency by shifting a boundary position between the sub-regions so as to lower the carrier frequency at a predicted peak in the torque demand (para 62), in a case in which the predicted peak in the torque demand on the motor is within the high torque region (para 64-65).



Allowable Subject Matter
Claims 5- objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846